Citation Nr: 1102613	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity, to include as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, to include as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, to include as secondary to diabetes 
mellitus.

7.  Entitlement to service connection for bladder cancer, to 
include as secondary to herbicide exposure.

8.  Entitlement to service connection for anemia, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friends


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to October 
1962, with modified and unverified service from October 1962 to 
July 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims.  A December 2008 Board decision reopened the Veteran's 
previously denied claim of entitlement to service connection for 
diabetes mellitus and remanded all of the Veteran's claims for 
additional development.  

In December 2007, the Veteran testified before a Veterans Law 
Judge, seated at the RO in St. Petersburg, Florida.  The RO 
notified the Veteran that the Veterans Law Judge that conducted 
the December 2007 hearing was no longer employed by the Board and 
that he had the opportunity to testify at another hearing.  38 
C.F.R. § 20.717 (2010).  The Veteran responded in the affirmative 
by a statement received in March 2010, and in November 2010, the 
Veteran testified via videoconference before the undersigned 
Veterans Law Judge, seated at the Board's Central Office in 
Washington, D.C.  He submitted additional evidence at that time, 
with a waiver of RO consideration of such evidence.  Transcripts 
of the hearings have been associated with the claims file. 

The issues of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus, and bladder cancer and anemia, 
both to include as secondary to herbicide exposure, addressed in 
the REMAND portion of the decision below, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran, while 
serving in Iwakuni, Japan, from November 1961 to October 1962 as 
a hydraulic mechanic (air trans), was aboard at least one plane 
that flew to the Republic of Vietnam.

2.  Competent medical evidence confirms the Veteran's diagnosed 
CAD and diabetes mellitus.

3.  CAD and diabetes mellitus are presumptively recognized by VA 
as being causally related to herbicides used in the Republic of 
Vietnam.  






CONCLUSIONS OF LAW

1.  CAD is presumed to have been caused by the Veteran's in-
service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 
2010).

2.  Diabetes mellitus is presumed to have been caused by the 
Veteran's in-service exposure to herbicides.  38 U.S.C.A. §§ 
1101, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issues of 
entitlement to service connection for CAD and diabetes mellitus, 
both to include as secondary to herbicide exposure, the Board 
finds that a discussion as to whether VA's duties to notify and 
assist the Veteran have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.

Service Connection

The Veteran presently seeks to establish service connection for 
CAD and diabetes mellitus on the basis that such were caused by 
his in-service exposure to herbicides.  

The Board notes that competent medical evidence of record 
confirms the Veteran's diagnoses of CAD and diabetes mellitus.  
Private treatment records dated in as early as October 1994 
indicate that the Veteran was treated for diabetes mellitus and 
private treatment records dated in as early as November 1996 
indicate that the Veteran was treated for CAD.  Having 
demonstrated current disabilities, as to the issues decided 
herein, the Board must consider whether these disorders were 
caused by, or incurred in, the Veteran's active service.  See 
38 U.S.C.A. § 1131.  

In this regard, it is noted that the evidence of record supports 
the conclusion that the Veteran had service, or visitation, in 
the Republic of Vietnam, within the period outlined in 38 C.F.R. 
§ 3.307(a)(6)(iii), January 9, 1962 to May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The Veteran asserts that while stationed in Japan, during 
Operation Shufly, he was involved in ferrying aircraft from Japan 
to the Republic of Vietnam.  In support of his claim, the Veteran 
submitted a statement written on his behalf by a fellow service 
member.  In his June 2006 statement, T.N. reported that the 
Veteran entered the Republic of Vietnam during Operation Shufly 
as a crew member on at least one of his several flights to Soc 
Trang and Da Nang during the years 1961 and 1962.  T.N. reported 
that he was an aerial navigator on GV-1/C-130 aircraft associated 
with unit VMGR-152.

The Veteran's service separation record, his DD-214, indicates 
that he had ten months and twenty-four days of foreign service 
and that his military occupational specialty (MOS) was hydraulic 
mechanic (air trans).  His service personnel records indicate 
that he was stationed in Iwakuni, Japan, from November 17, 1961 
to October 17, 1962.  Rosters of unit VMGR-152 dated from 
February 1962 to October 1962 include the Veteran's name, and 
include T.N.'s name in the months September and October 1962.  
Internet research submitted by the Veteran, and informal internet 
research conducted by the Board, reveals that as of February 1962 
the aircraft GV-1 was used by the Marines in the Pacific and less 
than one year after the GV-1 was associated with the Marines, 
pilots and crew of unit VMGR-152 were deployed in-country to 
support aircraft used in tactical missions in the Republic of 
Vietnam.  In this regard, the Board finds it significant that the 
Veteran's DD-214 contains indicia that he was trained to maintain 
the GV-1 aircraft.

Thus, based on the statement of the Veteran's fellow service 
member that the Veteran was on board at least one plane that 
visited the Republic Vietnam, the Veteran's DD-214 indicating his 
MOS and training on the GV-1, and the rosters indicating that the 
Veteran and T.N. were assigned to a unit recorded to have visited 
the Republic of Vietnam, in the absence of evidence to the 
contrary, and resolving all doubt in favor of the Veteran, it is 
presumed that the Veteran was indeed exposed to herbicides, such 
as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the 
Veteran is entitled to have his service connection claims for CAD 
and diabetes mellitus evaluated under the presumptive service 
connection provision of 38 C.F.R. § 3.307(a)(6).  

During the pendency of the Veteran's claim, VA amended its 
adjudication regulations, concerning presumptive service 
connection for certain diseases based on herbicide exposure.  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was 
necessary to implement the decision by the Secretary of Veterans 
Affairs (Secretary) that the diseases enumerated in 38 C.F.R. 
§ 3.309(e) should be revised, to include additional diseases that 
the National Academy of Sciences (NAS) Institute of Medicine 
determined were positively associated with herbicide exposure.  
Id.  One of the diseases positively associated with herbicide 
exposure by NAS and determined by the Secretary to warrant 
presumptive service connection is ischemic heart disease, to 
including, acute, sub acute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including CAD (including 
coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 
53,202, 53,216.  

As the Veteran's claim was pending on August 31, 2010, the date 
of the publication of the aforementioned amendment in the Federal 
Register, this revision to 38 C.F.R. § 3.309(e) is applicable.  
See 75 Fed. Reg. 53,202.  

The analysis may be stated briefly.  Based on the Veteran's 
presumed herbicide exposure, presumptive service connection under 
38 C.F.R. § 3.307(a)(6) is applicable.  Service connection due to 
herbicide exposure is only warranted on this basis for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e), and the 
recent revision of this regulation, including CAD and diabetes 
mellitus, with which the Veteran has been diagnosed.  This being 
the case, presumptive service connection for CAD and diabetes 
mellitus, due to herbicide exposure, is warranted.  Accordingly, 
the Veteran's claims are granted.  


ORDER

Service connection for CAD, to include as secondary to herbicide 
exposure, is granted, subject to the laws and regulations 
governing monetary awards.

Service connection for diabetes mellitus, to include as secondary 
to herbicide exposure, is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Additional development is needed prior to further disposition of 
the claims of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus, and bladder cancer and anemia, 
both to include as secondary to herbicide exposure.

The Board notes that the most recent VA treatment records are 
dated in October 2006.  There is no indication that the Veteran 
has ceased VA treatment.  Also, at the time of the Veteran's 
Board hearing in November 2010, the Veteran reported that he 
sought private treatment from a number of providers.  Review of 
the claims file indicates that treatment records from a number of 
providers listed by the Veteran, specifically, Drs. Janich, Cat, 
Green, and Gillespie, are not associated with the claims file.  
Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As to the Veteran's claims of entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities, the 
Board notes that the current private and VA treatment records are 
silent as to which extremities demonstrate neuropathy and are 
unclear as to the etiology of such neuropathy.  Thus, the Board 
finds that a VA examination is in order to determine the current 
nature and etiology of any peripheral neuropath found present, 
and whether such neuropathy is related to service, including 
herbicide exposure, or diabetes mellitus, or any other service-
connected disability.  

As to the Veteran's claims of entitlement to service connection 
for bladder cancer and anemia, the Board notes that there is no 
opinion of record as to the etiology of either disability.  In 
this regard, the Board further notes that the Veteran's anemia is 
not described as hypochromic-microcytic and megaloblastic anemia, 
such as iron deficiency and pernicious anemia, or aplastic 
anemia, or any other related blood deficiency.  Thus, the Board 
finds that a VA examination is in order to determine the current 
nature and etiology of bladder cancer and any blood deficiency, 
including anemia, found present, and whether such are related to 
service, including herbicide exposure, or any service-connected 
disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file his VA treatment 
records maintained by the VA Medical 
Center (VAMC) in Gainesville, Florida, 
dated from October 2006 to the present.  
If a negative response is received from 
any VA facility, the Veteran must be duly 
notified and provided an opportunity to 
submit such records.  

2.  Contact the Veteran and request that 
he submit completed VA Forms 4142, 
Authorization and Consent to Release Info 
to the VA, for private treatment records 
from Drs. Janich, Cat, Green, and 
Gillespie.  Advise the Veteran that he may 
submit his private treatment records if he 
so chooses.  If a negative response is 
received from the Veteran, or from any 
treatment provider, the claims file should 
be properly documented in this regard.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any peripheral 
neuropathy found present.  The examiner 
must provide diagnoses related to each 
extremity and opine as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any peripheral 
neuropathy found present was incurred in 
service, or is otherwise related to 
service, including herbicide exposure, or 
diabetes mellitus, or any other service-
connected disability.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of the Veteran's 
bladder cancer and blood deficiency, 
including anemia, found present.  The 
examiner must provide specific diagnoses 
related to the Veteran's blood deficiency.  
In addition, the examiner must provide an 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that bladder cancer and any 
diagnosed blood deficiency found present 
were incurred in service, or are otherwise 
related to service, including herbicide 
exposure, or diabetes mellitus, or any 
other service-connected disability.

The claims file, to include a copy of this 
Remand, should be made available to the 
examiners for review in conjunction with 
the opinion or examination, and the 
examiners should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiners should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

5.  Subsequent to the VA examinations, 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this remand.  If they 
are deficient in any manner, corrective 
procedures must be implemented. 

6.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims, 
considering any additional evidence added 
to the record.  If any action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


